Broyles, C. J.
The plaintiff brought an action in trover, alleging that the defendant was in possession of described personal property to which the plaintiff claimed the right of possession, and that the defendant refused to deliver the property to the plaintiff. Upon the trial the evidence failed to show that the plaintiff had *115the right of possession of the property in question when the suit was filed. The trial court, therefore, erred in rendering a judgment in favor of the plaintiff, and the judge of the superior court erred in overruling the certiorari sued out by the defendant. In view of this ruling it is unnecessary to consider assignments of error not dealt with therein.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.